Citation Nr: 1543907	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-01 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for cardiovascular disease, to include coronary artery disease and residuals of a myocardial infarction (MI), and if so, whether the claim should be allowed.  

2.  Entitlement to an increased rating for hypertension, rated 10 percent disabling.  

3.  Entitlement to an increased rating for residuals of a fracture (Fx) of the pelvis with left ilioinguinal pain syndrome, rated 10 percent disabling. 

4.  Entitlement to an initial compensable rating for residuals of a stress Fx of the right third (3rd) metatarsal (MT).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from July 1993 to September 1993, and from October 2003 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 decision of the Department of Veterans Affairs (VA) Regional Office which in part also denied service connection for depression, diabetes, a pancreatomy, a seizure disorder, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  No Notice of Disagreement (NOD) was filed as to these denials.  While in Rice v. Shinseki, 22 Vet. App. 447 (2009) it was held that claims for higher evaluations also include a TDIU claim, the Veteran specifically did not appeal the TDIU denial and, also, he testified at a videoconference that he is currently working.  Thus, no action on the part of the Board on this issue is warranted. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2015 videoconference and a transcript thereof is of record.  However, the Veteran did not present any testimony as to the application to reopen the claim for service connection for heart disease, including MI residuals, or as to the claim for a higher rating for hypertension.  While the possibility of withdrawing those claims was discussed, it was ultimately decided that the claims would not be withdrawn.  See pages 10 and 11 of the transcript.  Also, additional evidence was submitted at the videoconference and, subsequently, initial RO consideration of that evidence has been waived in writing by the Veteran's service representative. 

This appeal was processed using the electronic Veteran's Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issues of de novo consideration of the claim for service connection for cardiovascular disease, to include coronary artery disease and residuals of a MI, and the claim for an increased rating for residuals of a Fx of the pelvis with left ilioinguinal pain syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  A July 2011 rating decision denied service connection for a claimed heart condition with MI.  

2.  Although notified of the July 2011 rating decision, the Veteran did not appeal that decision; and no new and material evidence was received within a year, and no additional service records have been received.  

3.  Additional evidence received since the July 2011 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for cardiovascular disease, to include MI residuals.  

4.  The Veteran's hypertension has not been productive of diastolic pressure predominately 110 or more, or systolic pressure of 200 or more, at any time during the course of this appeal.  

5.  The Veteran's residuals of a stress Fx of the right 3rd MT are not productive of any disability.  


CONCLUSIONS OF LAW

1.  A July 2011 rating decision denied service connection for a claimed heart condition with MI and because the Veteran did not appeal that decision it is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a claimed heart condition with MI.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107, 5108 (West 2002); 38 C.F.R. § 3.102, 3.156 (2015).  

3.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.21, Diagnostic Code 7010 (2015).  

4.  The criteria for an initial compensable rating for residuals of a stress Fx of the right 3rd MT have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5282 and 5284 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103. 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Proper VA notice must inform the Veteran provided prior to an initial unfavorable decision of any information and medical or lay evidence needed (1) to substantiate claims; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With respect to reopening service connection for MI residuals, there is no requirement to provide notice of the reason(s) for a prior denial (the element(s) for claim substantiation that was found not to exist); rather, VCAA only requires claim-specific notice and not case-specific notice.  See VAOPGCPREC 6-2014 (holding that such requirement, as pronounced in Kent v. Nicholson, 20 Vet. App. 1 (2006) was no longer required).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This duty was also satisfied by the RO letters of December 2012 and July 2013.  

As to the claim for service connection for residual of a right foot fracture, the application to reopen the claim for service connection for residuals of an MI, and the claim for an increased rating for hypertension by letters in December 2012 and July 2013, the RO satisfied its VCAA imposed duty to provide claim substantiation related notice.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  They also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Also, the claim for a compensable rating for right 3rd MT stress Fx residuals arose from his disagreement with the initial evaluations assigned following the August 2013 grant of service connection and once service connection is granted the claim is substantiated; additional notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 126, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  As such, the Board finds that the notification requirements have been satisfied as to both timing and content.  

Duty to Assist

VA also has a duty to assist the Veteran in the development of claims, including assisting a claimant in the procurement of evidence and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's STRs, as well as VA and private treatment records.  The Veteran testified at the videoconference that he was currently receiving Social Security Administration (SSA) disability benefits, which were awarded in 2011, due to other illnesses and not for the disabilities currently on appeal with VA.  Page 9.  Those SSA records are on file.  Neither he nor his representative has identified any outstanding evidence relevant to the issues decided herein, which could be obtained to substantiate his appeal.  

VA will not provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  Here, the Veteran was afforded a VA examination for a nexus opinion in July 2013 as to the application to reopen the claim for service connection for a heart condition, including MI residuals.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The significance of this will be discussed below.  

Also, the Veteran was afforded VA rating examinations in February 2013 for his hypertension and right foot disorder.  The adequacy of these examinations have not been challenged and the examinations are found by the Board to be adequate because they revealed sufficient findings, considered the Veteran's contentions, and reported results that allow for the appropriate assessments to be made in this appeal.  

The Veteran testified in support of his claims at a videoconference in January 2015.  38 C.F.R. § 3.103(c)(2) requires that a presiding hearing official fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing the issues were identified and his then representative and the presiding hearing official specifically elicited testimony from the Veteran as to the relevant clinical history and needed elements for service connection and for increased ratings.  The Veteran was an active participant in the hearings and, moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  Thus, the Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), there has been full compliance complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Further, initial RO consideration of evidence submitted at that hearing was waived, in writing, on the same day as the hearing, although after the hearing had adjourned.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Also, as there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000). 


Reopening

Although notified by letter of July 22, 2011, the Veteran did not appeal the July 2011 rating decision denying service connection for a claimed heart condition with MI.  No additional relevant evidence was received within one-year following notification of the denial warranting readjudication of the claim and no additional service records have been received.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Accordingly, that decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.102, 3.156 (2015).  Thus, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Subsequently, the Veteran applied to reopen the claim.  

For such claims received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

The determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence is that which would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Regardless of how the RO (or the Board in a prior denial) ruled on the question of reopening, the Board must re-decide that matter on appeal.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial) and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  Also, in the reopening context, the doctrine of the favorable resolution of doubt is not applicable unless the threshold burden of submitting new and material evidence to reopen has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  However, not every manifestation of abnormality of heart action or heart sounds during service will permit service connection for disease of the heart first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  The Board notes that the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes cardiovascular disease, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The record at the time of the unappealed July 2011 rating decision included a March 2005 rating decision which granted service connection for hypertension on the basis that it first manifested within one year of the Veteran's discharge from his period of active service which ended in July 2004.  It was specifically noted that the STRs were negative for hypertension. 

The July 2011 rating decision denied service connection for a heart condition with MI and found that such was not related to military service or service-connected hypertension.  It was found that the STRs were negative for complaint, diagnosis, or treatment for any form of ischemic heart disease or myocardial infarction and there was no evidence that such manifested to a compensable level within a year from discharge.  Also, outpatient treatment records revealed that the Veteran reported having had an MI in 2008 and that he had been told it was due to hypoglycemia.  It was stated that he had diabetes which was unrelated to military service, which was confirmed by a primary care note dated October 7, 2010, and which also indicated that he did not have coronary artery disease.  Further, the Veteran had requested that an examination scheduled in September 2010, to determine if any heart disease was related to service-connected hypertension, be re-scheduled but the Veteran failed to appear for the December 2010 re-scheduled examination.  

The additional evidence since the July 2011 rating decision includes records submitted at the videoconference which consist of private and VA clinical records in support of the Veteran's claim for SSA disability benefits.  With the exception of some of the VA and some private medical records, this evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (the evidence considered in making the new and material determination is that added to the record since the last final denial on any basis).  

The SSA records include a July 2007 University of Pittsburgh Medical Center outpatient progress note reflecting the Veteran had been seen for management of chronic necrotic pancreatitis since first hospitalized for it in May 2007, and that he had been hospitalized an additional four (4) times since then, as recently as July 2007 for tube placement for feeding.  He complained of constant stabbing abdominal pain, assessed as pancreatic pain, which was exacerbated by movement.  It was noted that he had used methadone after a hip fracture but he was concerned that it was not helpful.  A history of substance abuse was also noted.  

The SSA records include a private January 2008 chest X-ray which, compared to an X-ray in June 2007, yielded an impression of no acute cardiopulmonary diseases.  A September 3, 2008, cardiac catheterization at the UPMC Passavant Hospital was conducted because the Veteran had had a possible seizure with subsequent chest discomfort.  Cardiac landmarks were mildly abnormal.  The catheterization revealed mild nonobstructive coronary artery disease, with normal left ventricular systolic function and no evidence of aortic dissection.  A chest X-ray, compared with a January 2008 X-ray, found no evidence of active cardiopulmonary disease.  A CT angiography with contrast found a 16 mms. "window lymph node."  Another clinical record on file bears a handwritten notation that such a lymph node could produce chest pain.  

A subsequent clinical record of September 5, 2008, indicated that the Veteran had been advised that a seizure may have caused a heart attack; however, the physician recording the notation stated no written cardiology opinion as to this.  The etiology of the Veteran's "Recent MI" was unclear but the possible etiologies included hypoxemia from a seizure versus mild coronary artery disease versus drug induced such as with cocaine.  

Also, an April 2009 chest X-ray was compared to a chest X-ray in September 2008, and the impression was that there was no acute cardiopulmonary disease.  

SSA records submitted at the videoconference include a record of the Veteran's May 2010 hospitalization at the Butler Memorial Hospital which reflects that he had a history of coronary artery disease, and apparently had had an MI in the past.  He had not seen a cardiologist since his MI in September 2008.  His alcoholism had led to pancreatitis in May 2007 which caused him to develop diabetes and he had had uncontrolled blood sugars since then.  

Voluminous VA treatment records are on file, some of which record a history of the Veteran having had an MI.  

Contained in Virtual VA are electronic VA treatment (CAPRI) records.  These include a July 2013 VA medical opinion which was rendered after a review of the record, although without a physical examination of the Veteran.  Historically, it was noted that he was discharged from service in 2004 after having a pelvis fracture.  He was seen in pain management and prescribed Oxycodone for about a year.  He had stated he became addicted to the pain killers and when they were discontinued he resorted to alcohol for pain management instead.  In 2008 he had most of his pancreas removed, also his spleen and part of the intestines, which he reported was all due to the alcohol and prescription medications.  He also developed diabetes after the pancreas removal, as well as seizures, and he reportedly had a heart attack in 2009.  

In response to the query of whether the Veteran's alcohol and prescriptions consumption leading to the removal of pancreas, which led to diabetes, and seizures and heart attack at least as likely as not (50 percent or greater probability) were proximately due to or the result of residuals of pelvis fracture with left ilioinguinal pain syndrome, it was opined that the claimed conditions were less likely than not proximately due to or the result of the Veteran's service connected condition.   

The rationale was that based on treatment notes in June and August 2010 and June 2012, the Veteran's problems with alcohol began when he was 15 or 16 years old, and his use of drugs may have begun even earlier than that.  As such, his alcohol problems that led to his medical problems, particularly pancreatitis and alcohol withdrawal seizures, began well before his military enlistment or his hip fracture in 2003. 

Also, the Veteran's addiction to pain medication began at some point after his hip fracture.  He was reportedly taking opiate pain medications for his myofascial syndrome, abdominal pain, and other problems, but also for his hip discomfort.  His addiction to pain medication, however, was reportedly due to his covertly abusing the medications rather than taking them as prescribed, as indicated in a June 28, 2012 clinical note.  Thus, it was as least as likely as not that his personal decision to not take the medications as prescribed resulted in his physical addiction to the pain medication, and it was less likely that he would have become addicted to the pain medications if he had taken them as prescribed (as they were intended to be taken). 

Moreover, since he was dependent on and abusing alcohol prior to his hip fracture, and he was now abstinent (his alcohol dependence being now in full remission so it is less severe than it was when he was drinking alcohol before the hip fracture), it was also not possible to say his alcohol consumption was aggravated beyond its natural course.  

Analysis

Unlike the state of the evidentiary record at the time of the final and unappealed July 2011 rating decision, there is objective medical evidence, yielded by a September 2008 catheterization which clinically confirms that, at a minimum, the Veteran now has coronary artery disease, even if only mild.  The evidence still does not confirm that the Veteran actually had an MI, inasmuch as actual damage to the heart has never been clinically confirmed.  Indeed, he was informed that a seizure, which was induced due to hypoglycemia, might have caused an MI but it had also been noted that a lymph node might have caused his chest pain in September 2008.  Thus, the many recorded clinical histories of the Veteran having had an MI are clearly based upon a history which has been related by the Veteran.  

In any event, as stated, there is now evidence that he had coronary artery disease.  This alone is sufficient to establish the existence of a current disability.  The July 2013 opinion was, in essence, to the extent that any MI in September 2008 was due to one of the three speculated possible etiologies, i.e., having been drug induced, and the Veteran's past heavy use or even addiction to drugs was unrelated to his putative attempts to self-medicate pain stemming from his service-connected pelvic fracture and left ilioinguinal pain syndrome.  

While this opinion is negative, the question of whether any current cardiovascular disease, including coronary artery disease or any possible past MI, is due to the service-connected hypertension remains unanswered.  As noted, the Veteran did not attend an examination prior to the final unappealed July 2011 rating decision which was to have addressed this possibility. Moreover, the July 2013 VA medical opinion did not address whether the service-connected hypertension caused or aggravated the current coronary artery disease.  

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, this will be temporarily deferred pending completion of the additional development of the claim on remand.  

General Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Hypertension

The current 10 percent rating for hypertension, under DC 7101, encompasses diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; for a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  

A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more; or systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted when diastolic pressure is predominantly 120 or more.  A 60 percent rating is warranted when diastolic pressure is predominantly 130 or more.  Note (1) to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  

In Gill v. Shinseki, 26 Vet. App. 386, 390-91 (2013) the Court found that VA's interpretation that the required three blood pressure readings applied only to an initial diagnosis of hypertension and not to ratings for service-connected hypertension.  




Background

Records obtained from the Social Security Administration (SSA) include a May 2007 clinical record reflecting that the Veteran reported having had high blood pressure since 2004 and he desired a renewal of hypertensive medication.  His blood pressure readings were 164/98 and 160/110; and one week earlier it had been 175/110.  The assessment was that his hypertension was uncontrolled.  However, in July 2007 the assessment was that the hypertension was well controlled, and his blood pressure was 128/86.  

July 2007 University of Pittsburgh Medical Center outpatient progress note reflects the Veteran's blood pressure was 129/94.  

The SSA records include a July 2007 progress note stating that the Veteran's blood pressure was 128/86.  

SSA records include those of the Veteran's hospitalization from the 8th to the 13th of August 2007 for treatment of nonservice-connected pancreatitis and diabetes and they reflect that it was noted that his hypertension appeared to be well controlled with Labetalol.  On August 8th his blood pressure was 134/71 and 118/84, and on the 9th his blood pressure was 126/74.  

The SSA records include an August 2007 clinical record which noted that the Veteran had hypertension secondary to alcohol but because he was now off alcohol his blood pressure was within normal limits.  In September 2007 his blood pressure was 132/84.  

Also in the SSA records is a transfer summary of UPMC Horizon of the Veteran's February 2009 hospitalization which noted that the Veteran's blood pressure was 122/70.  

A review of voluminous VA clinical records shows that the Veteran's many blood pressure readings from 2011 to 2013 demonstrate systolic readings not higher than 187 and diastolic readings no higher than 94.  

On VA examination in February 2013 for the Veteran's hypertension it was noted that the Veteran took continuous medication for hypertension.  He did not have a history of diastolic blood pressure readings of predominantly 100 or more.  At the time of the examination his blood pressure readings were 160/90, 160/90, and 152/90.  Also, a current cardiac examination was normal.  It was noted that the Veteran's home blood pressure readings were lower than the readings obtained on the current examination.  It was opined that the hypertension did not impact on the Veteran's ability to work. 

The Veteran did not offer any testimony at the January 2015 videoconference relative to his hypertension.  

Analysis

The Veteran's numerous recorded blood pressure readings throughout the rating period on appeal reflect only two readings of a diastolic pressure of 110 and no readings of a systolic pressure of 200 or more.  Rather, the highest blood pressure readings recorded during the instant rating period were a systolic pressure of 187.  Moreover, even this elevated blood pressure reading appears to be abnormally high, as the Veteran's other blood pressure readings of record were substantially lower.  Thus, the Veteran's hypertension is not manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. 

Given this evidence, the Veteran does not meet the schedular criteria for the next higher disability evaluation.  Moreover, as the Veteran has not reported blood pressure readings greater than those recorded in his medical treatment records, a consideration of his lay statements would not serve as a basis for awarding an increased rating.  

As the evidence of record fails to reflect the requisite findings upon which to award an increased rating for the Veteran's service-connected hypertension, the Veteran's appeal of this issue is denied.

Right 3rd MT Stress Fx Residuals - Initially Rated Noncompensable

The initial noncompensable rating for right 3rd MT stress Fx residuals has been assigned under DC 5282, which provides for a noncompensable rating for hammertoe of a single toe, and a maximum rating of 10 percent for hammer toe of all toes of one foot without claw foot.  Because the right 3rd MT FX does not actually affect a toe, the Board will consider all possible Diagnostic Codes applicable to a foot for rating purposes.  

Generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Painful motion with joint or peri-articular pathology as productive of disability, and crepitation should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59.  

Thus, when assessing the severity of a musculoskeletal disability that, as here, is rated on the basis of limited motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59 apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

Under 38 C.F.R. § 4.71a, DC 5276 unilateral acquired flat feet (pes planus) when mild with symptoms relieved by built-up shoe or arch support warrants a noncompensable rating.  When moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, and pain on manipulation and use of the feet, a 10 percent rating is warranted.  When severe with objective evidence of marked deformity (pronation, abduction, etc.) pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 20 percent rating is warranted.  When pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation, not improved by orthopedic shoes or appliances, a 30 percent rating is warranted.  

Under 38 C.F.R. § 4.71a, DC 5277 bilateral weak feet is a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed, circulation, and weakness.  It is to be rated on the basis of the underlying condition with a minimum rating of 10 percent.  

"Pes cavus is 'a foot deformity characterized by an abnormally high arch'."  Nix v. Brown, 4 Vet. App. 462, 464 (1993), Weggenmann v. Brown, 12 Vet. App. 281, 282 (1993).  Under 38 C.F.R. § 4.71a, DC 5278 unilateral acquired claw foot (pes cavus) when slight warrants a noncompensable rating.  When unilateral with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal heads, a 10 percent rating is warranted.  When unilateral with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, a 20 percent rating is warranted.  With marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity, a 30 percent rating is warranted.  

38 C.F.R. § 4.71a, DC 5279 anterior metatarsalgia, (Morton's disease) unilateral or bilateral; DC 5280 unilateral hallux valgus when operated with resection of the metatarsal head or when severe, if equivalent to amputation of the great toe; DC 5281 severe unilateral hallux rigidus (rated as severe hallux valgus under DC 5280); and DC 5282 for hammer toe of all toes of one foot, without claw foot, each provides only for a maximum rating of 10 percent.  A Note to DC 5281 provides that ratings for hallux rigidus are not to be combined (under 38 C.F.R. § 4.25) with ratings for claw foot (under DC 5278).  

Under 38 C.F.R. § 4.71a, DC 5282 hammer toe of a single toe warrants a noncompensable rating but when involving all toes, unilaterally, without claw foot, a 10 percent rating is the highest and only evaluation assignable.  

Under 38 C.F.R. § 4.71a, DC 5283 malunion or nonunion of the tarsal or metatarsal bones warrants a 10 percent rating when productive of moderate disability, 20 percent when productive of moderately severe disability, and 30 percent when productive of severe disability.  A Note to DC 5283 provides that with actual loss of use of a foot, a 40 percent rating is assigned.  

Under 38 C.F.R. § 4.71a, DC 5284 injuries of the foot warrant a 10 percent rating when productive of moderate disability, 20 percent when productive of moderately severe disability, and 30 percent when productive of severe disability.  A Note to DC 5284 provides that with actual loss of use of a foot, a 40 percent rating is assigned.  


Background

On VA examination of the Veteran's right foot in January 2008 he had no complaint of right foot pain, discomfort or problems.  He was not taking any medication for it and he reported that it was healed and was not a problem.  On examination the right foot was normal.  He had normal shoe wear and did not use arch supports.  His gait was normal and he did not use any assistive device.  The diagnosis was that his right foot was normal.  

On VA examination in February 2013 of the Veteran's right foot, his history of a stress fracture of the right 3rd MT was noted.  It was noted that a January 2008 VA examination had not found any residuals of right foot pain or other problems, and the same was true now.  He did not have a Morton's neuroma, metatarsalgia, hammertoes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of a tarsal or metatarsal bone or bilateral weak foot.  He did not use an assistive device for locomotion.  Imaging studies of the foot had not revealed any abnormal findings.  His foot condition did not impact his ability to work. 

At the videoconference the Veteran testified that he walked with the aid of a cane, although he did not need a cane every day.  Page 6.  He used the cane because he was unstable.  He needed the cane if he needed to walk any distance and to traverse stairs.  Page 6.  His fracture of the pelvis was to the left side thereof and the fractured foot was the right foot.  Page 7.  

Analysis

At his videoconference the Veteran suggested that his current use of a cane was due in part to his remote right 3rd MT stress fracture.  However, after a review of the voluminous VA clinical records and the many clinical records which the Veteran submitted in support of his claim for SSA disability benefits, the Board finds that he has never reported having had any complaints, symptoms (including pain) or dysfunction of any kind due to his right 3rd MT stress fracture.  

In fact, as noted by the recent February 2013 VA examiner the Veteran had no residuals of right foot pain or other problems at that examination or at the earlier examination in January 2008.  Stated in other terms, the Veteran does not have any dysfunction or functional impairment of any kind due to his remote right 3rd MT stress fracture.  In fact, there is no clinical evidence that he has ever had pes cavus, pes planus, malunion or nonunion of the MT fracture, weak feet, anterior metatarsalgia (Morton's disease), hallux valgus of the right 3rd toe, hallux rigidus of the right 3rd toe, or hammertoe of the right 3rd toe.  Moreover, it is not shown or contended that the right 3rd MT fracture caused any disability of any toe, including the right 3rd toe.  

In short, a review of the evidence does show that the Veteran has complaints but of both feet, but these are due to diabetic peripheral neuropathy of both of his feet, and are primarily sensory in nature.  However, there is virtually no clinical evidence or medical opinion linking his symptoms of diabetic peripheral neuropathy to his service-connected residuals of a right 3rd MT stress fracture.  More to the point, there is no competent and credible evidence that the Veteran now has any impairment of the right foot due to the service-connected residuals of a right 3rd MT stress fracture.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial compensable rating for residuals of a right 3rd MT stress Fx and, so, there is no doubt to be favorable resolved in favor of the Veteran.  

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation Service for such purpose.  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular ratings are inadequate.  This is done by comparing the level of severity and symptoms of the service-connected disability with the schedular rating criteria and if the latter reasonably describe the disability level and symptoms, then the disability picture is contemplated by the Rating Schedule and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

In this regard, 38 C.F.R. § 3.321(b)(1) has recently been interpreted to include the possible assignment of an extraschedular rating based on the collective impact of multiple service-connected disorders and fills in the gap left by 38 C.F.R. § 4.16(b) which provides an extraschedular total disability rating based on individual unemployability due to service-connected disabilities.  In other words, the compounding negative effects that one or more service-connected disorders may have upon other service-connected disorders is such that the collective impact of all service-connected disorders could be greater than the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F3d. 1362; overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  However, it does not appear that the Federal Circuit's held that in all claims for increased ratings that VA must adjudicate the collective impact of all service-connected disabilities, even those not adjudicated on direct appeal, on an extraschedular basis.  

While it was held in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  Moreover, as to hypertension, DC 7101 provides for a 10 percent rating when controlled with continuous medication.  Further, the Veteran is not now shown to take any medication for his service-connected right 3rd MT stress Fx residuals.  

Comparing the Veteran's current symptoms and disability levels to the Rating Schedule, the degree of functional impairment due to hypertension and his right 3rd MT stress Fx residuals is contemplated by the Rating Schedule and the assigned schedular ratings are adequate.  By regulation, the ratings assigned for the service-connected foot disorder encompasses the many factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59, as enumerated above.  

Additionally, the Rating Schedule is adequate for compensation purposes because higher schedular ratings are possible particularly if the Veteran in the future actually develops greater impairment due to hypertension or greater functional impairment due to disability of the right foot, e.g., greater limitation of motion or other dysfunction which would allow for a higher rating.  

The Veteran's belief that his disabilities are worse than the assigned ratings is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay testimony of the Veteran.  The Board finds that there are no additional symptoms that have not been attributed to a specific service-connected condition and that the currently assigned ratings are appropriate.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for cardiovascular disease, to include coronary artery disease and residuals of an MI, is reopened; the appeal is granted to this extent only.  

A disability rating in excess of 10 percent for service-connected hypertension is denied.  

A compensable rating for residuals of a stress Fx of the right third metatarsal is denied.  


REMAND

The application to reopen the claim for service connection for a heart condition, including MI residuals has been granted.  However, prior to de novo adjudication the Board notes that a VA medical opinion was obtained in July 2013.  This opinion was to the effect that the claim heart condition was not due to the service-connected residual of a pelvic fracture with left ilioinguinal pain syndrome.  

There appears to be a genuine question of whether the Veteran actually had an MI in September 2008, as he has alleged.  In this regard, a record of the Veteran's May 2010 hospitalization at the Butler Memorial Hospital which reflects that he had a history of coronary artery disease, and apparently had had an MI in the past.  However, he had not seen a cardiologist since his MI in September 2008.

Here, the Veteran is also service-connected for hypertension and there is now evidence that he has coronary artery disease.  A medical opinion is thus needed as to whether the claimed heart condition, including coronary artery disease and any possible MI, is due to or aggravated by the service-connected hypertension.  

Also, as to the claim for an increased rating for residual of a pelvic fracture with left ilioinguinal pain syndrome, the Veteran was afforded a VA rating examination in February 2013.  That examination was limited to findings of the Veteran's left hip, including range of motion studies.  The rating decisions of record show that the Veteran was repeatedly rated under a hyphenated code, citing Diagnostic Codes 5237 (lumbosacral strain) and 5252 (limitation of flexion of the thigh (hip joint)).  However, the Veteran has not been afforded an up-to-date VA examination for the purpose of rating the severity of any lumbosacral involvement.  

At the videoconference the Veteran testified that he could dislocate his left hip at will (and presumably and necessarily, that he could reduce the subluxation, i.e., dislocation, at will).  Included in the records submitted at the videoconference is a report of X-rays in February 2013 which noted that the Veteran had a history of a 2003 stress fracture of the left inferior rami that had since healed but he still had chronic ilioinguinal pain syndrome and lately could feel a "pop" in his left hip, which felt as if the left hip subluxed.  The X-rays found that the left hip joint was unremarkable without fracture, dislocation or significant degenerative changes although there was some sclerosis and irregularity of the inferior left sacroiliac joint.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate examination to determine whether any current coronary artery disease, or any residuals of a past MI (if any), is or are caused by OR aggravated by the Veteran's service-connected hypertension.  

The evaluating medical personnel should provide the opinion using the standard of whether it is as likely as not (50 % probability) that any current coronary artery disease, or residuals of a past MI (if any), is or are caused by OR aggravated by the Veteran's service-connected hypertension.  

The report of the evaluation or examination should be associated with the record.  Complete rationales for all opinions expressed should be provided.  If the evaluating medical personnel cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.  

2.  The Veteran should be afforded VA back, hip, and neurological examinations to determine the extent and severity of his service-connected residuals of a pelvic Fx with left ilioinguinal pain syndrome.   

(a) The examiner should determine whether the Veteran has, and the extent of, any clinically identifiable neurological symptoms as well as orthopedic symptoms due to this service-connected disorder.  

(b) It must be drawn to the attention of the examiner that the purpose of the examination is not only to determine the current severity of the service-connected residuals of a pelvic Fx with left ilioinguinal pain syndrome but to differentiate, if possible, the symptoms as well as the type and degree of functional impairment specifically due to this service-connected disorder from the symptoms as well as the type and degree of functional impairment specifically due to the nonservice-connected diabetic peripheral neuropathy.  If unable to do so, the examiner should state why no such differentiation of symptoms and functional impairment can be made.  

(c) The examiner should also comment upon the Veteran's contention, as to which he testified, that he can sublux, i.e., dislocate, his left hip at will.  The examiner should determine if this is, in fact, the case or whether the symptom of which the Veteran complains, i.e., a popping in the area of the left hip, is due to some other symptomatology or pathology.  

(d) The examinations should include any tests or studies deemed necessary for an accurate assessment.  X-rays should be performed, if needed.  

(e) If possible and recommended, and if the Veteran is agreeable, and if needed, he should be afforded EMG and NCV studies.  The claims folder should be made available to the examiner for review before the examination. 

(f) The examiner should (1) record the range of motion of the lumbosacral spine and hip, and describe any limitation of motion, if any, in terms of the degrees of painless motion and the degrees of painful motion, if any, as well as in terms of whether there is slight, moderate, or severe limitation of motion; (2) specifically comment on the functional limitations, if any, caused by the Veteran's service-connected disability as distinguished from any functional limitation due to any nonservice-connected disability, e.g., diabetic peripheral neuropathy.  

Any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance should be noted.  The examiner should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, the examiner(s) should provide an opinion on the degree of any functional loss likely to result from a flare-up of symptoms or on extended use.  The examiners should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  

3.  The Veteran must be advised of the importance of reporting to the scheduled VA low back examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. §§ 3.158, 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims must indicate whether the notification letter was returned as undeliverable.

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


